Citation Nr: 0617379	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded this claim in September 2004.  While the 
case was in remand status, the RO granted service connection 
for an acquired psychiatric disorder and for residuals of a 
cervical spine injury.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

The veteran does not have asbestosis due to inservice 
asbestos exposure.  


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part VI, 7.21(a)(1) (October 
3, 1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1, Part VI, 7.21(c) (October 3, 1997).   
Some of the major occupations involving exposure to asbestos  
include mining, milling, work in shipyards, demolition of old  
buildings, carpentry and construction, manufacture and  
servicing of friction products such as clutch facings and  
brake linings, manufacture and installation of roofing and  
flooring materials, asbestos cement and pipe products,  
military equipment, etc.  M21-1, Part VI, 7.21(b)(1) (October 
3, 1997). 

Essentially, the veteran asserts there was asbestos aboard 
ships on which he served and his exposure to asbestos 
resulted in asbestosis.  The veteran is competent to report 
his symptoms.  As a lay person however, his opinion is not 
competent in regard to matters requiring medical expertise, 
such as diagnosis and etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  Service 
medical records are negative for reference to a pulmonary 
disorder, and an asbestos-related disease is not shown.  At 
separation in September 1964, the lungs and chest were 
normal, and a chest X-ray was negative.  In addition, there 
is no competent current evidence of asbestosis or any 
pulmonary disability due to claimed asbestos exposure.  

The Board notes that on VA examination in November 2001, the 
examiner noted that a chest X-ray was reported to be normal 
without any evidence of pulmonary asbestosis.  The finding 
was, no lung disease detected clinically at this time.  In 
August 2005, a VA examiner found no evidence of pulmonary 
asbestosis.  It was noted that a high resolution CT chest 
scan did not show any pulmonary interstitial disease and that 
his PFT was not restrictive.  It was stated that the veteran 
had no objective evidence to support a diagnosis of 
asbestosis.  

In summary, the veteran does not have asbestosis or any 
respiratory/pulmonary disease due to inservice asbestos 
exposure.  There is no current diagnosis of the disability, 
and thus the claim cannot prevail.  See, Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) ("In the absence of proof 
of a present disability there can be no valid claim.").  The 
preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied. 

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue on 
appeal in an October 2004 letter which was initially returned 
as undeliverable and then was forwarded by the RO to the 
correct address. The letter properly complied with the 
requirements noted above.  This was after the denial of the 
claim by the RO.  The requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The appellant 
has had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Mayfield , Id.  The Board 
finds that the present adjudication of the issues will not 
result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for asbestosis is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


